DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/28/2020 has been entered. 

Response to Amendment
This Action is responsive to the Applicant’s Amendment/Remarks filed on 12/31/2019.  
In the Amendment, applicant amended claims 1, 5, 8, 12, and 15; and cancelled claims 3, 10, and 17. 
As to Arguments and Remarks filed in the Amendment, please see Examiner’s responses shown after Rejections – 35 U.S.C. § 103.
Please note claims 1-2, 4-9, 11-16 and 18-20 are pending. 
Examiner note: The Examiner suggests the Applicant to contact the Examiner for further guidance and work together to continue prosecution of the instant application. 

Information Disclosure Statement





The information disclosure statement (IDS) filed 07/15/2021 has been considered (see form-1449, MPEP 609).

Examiner Notes

Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 

Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-8, 11-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US PGPUB 2015/0089438, hereinafter Wu), in view of Agrawal (US PGPUB 2017/0374176, hereinafter Agrawal).

Regarding claim 1, Wu discloses:
A method for providing contextual insights and notifications regarding a plurality of deployed applications deployed across a plurality of devices, the method comprising:
retrieving, by a processor of a computing system, application data of the plurality of deployed applications generated by the plurality of devices (Wu, paragraph [0020] [0032-34] [0049-50], network service 120 can be configured to push applications 312 and/or application resources 314 to the mobile computing system 300, based on, for example, user account settings, subscription rules, and various other business logic considerations…The application library 320 can include functionality for managing the local storage of applications 312 and application resources 314 in an application resource store 325. For example, the application library 320 can include a universal search feature, and/or operative system level functionality for organizing applications 312 and application resources 314 based on, for example, metadata), which is stored on a central cloud storage repository, wherein the plurality of devices each include a first deployed application and a second deployed application (Wu, paragraph [0032-34] [0049-50], such as a library 572, online store 574 (e.g., such as provided through network service 120 of FIG. 1));
identifying, by the processor, an application data associated with the first deployed application using a pre-defined data mining template corresponding to the first deployed application (Wu, paragraph [0026] [0032-34] [0049-50], the memory 250 can store a categorization schema 227, which can include pre-defined categories for applications and application resources…a user can create a folder based on an event such as a user's trip. A category schema 331 can be used to define the categories used by the grouping analysis logic 330. In one implementation, grouping analysis logic 330 programmatically assigns categories (e.g., subject categories) to installed applications using metadata associated with either the application (e.g., category of application as provided by network service) or with the application resources of the particular application).  The Examiner construes “category schema” to be “pre-defined data mining template”, and an application data associated with the second deployed application using a pre-defined data mining template corresponding to the second deployed application (Wu, paragraph [0035-36] [0049-50], a grouping can correspond to "Social" and the application launch interface 340 may display entries or content corresponding to recent postings or feeds. In a variation, each grouping generated from the application launch interface 340 can include representations (e.g., icons) of two or more applications of a same category).  But Wu does not explicitly disclose analyzing, by the processor, the application data associated with the first deployed application and the application data associated with the second deployed application along with a user specific information to generate one or more contextual insights or notifications for the user on a single display associated with the computing system; and arranging, by the processor, the one or more contextual insights or notifications on a dashboard having a first interface portion dedicated to the application data associated with the first deployed application deployed on a device other than the computing system and a second interface portion dedicated to the application data associated with the second deployed  application deployed on the device other than the computing system, so that the application data of the first deployed application and the second deployed application associated with the device other than the computer system is viewable by a user looking at the single display of the computing system.
However, Agrawal, in an analogous art, discloses analyzing, by the processor, the application data associated with the first deployed application and the application data associated with the second deployed application along with a user specific information to generate one or more contextual insights or notifications for the user on a single display associated with the computing system, which is an optional to selection of these elements, for the purpose of examination, the Examiner selects “with a user specific information to generate one or more contextual insights”,  (Agrawal, paragraph [0051-56] [0062-67], Contextual data can include, for example, time/date, the user's location, language, schedule, applications installed on the device, the user's preferences, the user's behaviors (in which such behaviors may be monitored/tracked with notice to the user and the user's consent)…during application extension operation at runtime on a device 110 in a runtime environment 1510, an application extension 602 can interface with the end-to-end digital assistant client 605 through an application programming interface (API) 1515 and load a manifest 1520 that can include application-specific resources such as graphics, audio, commands, and other information…the user intentions determined from the interactions at the user interface may be delivered via an extension to an application for handling. In step 1725, the application-specific services received from an application extension may be rendered on the user interface as a native digital assistant user experience); and arranging, by the processor, the one or more contextual insights or notifications on a dashboard having a first interface portion dedicated to the application data associated with the first deployed application deployed on a device other than the computing system and a second interface portion dedicated to the application data associated with the second deployed  application deployed on the device other than the computing system, which is an optional to selection of these elements, for the purpose of examination, the Examiner selects “contextual insights” (Agrawal, paragraph [0051-54], The various inputs can be used alone or in various combinations to enable the digital assistant 112 to utilize contextual data 820 when it operates. Contextual data can include, for example, time/date, the user's location, language, schedule, applications installed on the device, the user's preferences, the user's behaviors (in which such behaviors may be monitored/tracked with notice to the user and the user's consent), stored contacts (including, in some cases, links to a local user's or remote user's social graph such as those maintained by external social networking services), call history, messaging history, browsing history, device type, device capabilities, communication network type and/or features/functionalities provided therein, mobile data plan restrictions/limitations, data associated with other parties to a communication (e.g., their schedules, preferences, etc.), and the like), so that the application data of the first deployed application and the second deployed application associated with the device other than the computer system is viewable by a user looking at the single display of the computing system (Agrawal, paragraph [0065-67], FIG. 6 shows an illustrative digital assistant 112 that includes an end-to-end digital assistant client 605 configured to interface with applications 250 and extensions 602 and a remote end-to-end digital assistant service 610 that is exposed by the digital assistant service 130 that is accessed over a network 620).  Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Wu (directed to retrieving, identifying the application data associated between the first and second deployed application) and Agrawal (directed to analyzing, and arranging contextual insights or notifications to a user on a single display associated with a computing system based on the user specific information) and arrived at retrieving, identifying the application data associated between the first and second deployed application, analyzing, and arranging contextual insights or notifications to a user on a single display associated with a computing system based on the user specific information.  One of ordinary skill in the art would have been motivated to make such a combination because “a digital assistant supported across devices such as smartphones, tablets, personal computers (PCs), wearable computing devices, game consoles, and the like includes an end-to-end user experience client that interfaces with extensions to applications and/or remote cloud-based services so that various user experiences, content, or features can be integrated with the digital assistant and rendered as a native digital assistant user experience. The digital assistant is configured to perform as an active participant in a user experience from its initiation to its conclusion (i.e., from "end-to-end"), for example, by determining the user's intent, performing tasks and actions, providing status, and interacting with the user as needed. The digital assistant utilizes proximity sensing so that its end-to-end participation in a user experience may span different physical locations” as taught in Agrawal (paragraph [0003]).

Regarding claim 4, the combination of Wu and Agrawal disclose:
The method of claim 1, wherein the user specific information is selected from the group consisting of: a geographical location of the user, a user history of the first deployed application and the second deployed location, a preference of the user, a relationship to the plurality of connected devices, a privacy setting of the user, a home location of the user, a work environment of the user, an office location of the user, a schedule of the user, and a combination thereof (Agrawal, paragraph [0051-54], The various inputs can be used alone or in various combinations to enable the digital assistant 112 to utilize contextual data 820 when it operates. Contextual data can include, for example, time/date, the user's location, language, schedule, applications installed on the device, the user's preferences, the user's behaviors (in which such behaviors may be monitored/tracked with notice to the user and the user's consent), stored contacts (including, in some cases, links to a local user's or remote user's social graph such as those maintained by external social networking services), call history, messaging history, browsing history, device type, device capabilities, communication network type and/or features/functionalities provided therein, mobile data plan restrictions/limitations, data associated with other parties to a communication (e.g., their schedules, preferences, etc.), and the like).

Regarding claim 5, the combination of Wu and Agrawal disclose:
The method of claim 1, wherein the one or more contextual insights or notifications vary depending a selected user specific information, and the dashboard is customizable based on an application preference, which is an optional to selection of these elements, for the purpose of examination, the Examiner selects “contextual insights” (Agrawal, paragraph [0051-54], The various inputs can be used alone or in various combinations to enable the digital assistant 112 to utilize contextual data 820 when it operates. Contextual data can include, for example, time/date, the user's location, language, schedule, applications installed on the device, the user's preferences, the user's behaviors (in which such behaviors may be monitored/tracked with notice to the user and the user's consent…interacting with the user 825 (through a natural language user interface and other graphical interfaces)).

Regarding claim 6, the combination of Wu and Agrawal disclose:
The method of claim 1, further comprising: additionally identifying, by the processor, an application data associated with a third deployed application using a pre-defined data mining template corresponding to the third deployed application, and an application data associated with a fourth deployed application using a pre-defined data mining template corresponding to the fourth deployed application; wherein the third deployed application and the fourth deployed application are deployed on a smart device (Wu, paragraph [0032-34] [0049-50], a user can create a folder based on an event such as a user's trip. A category schema 331 can be used to define the categories used by the grouping analysis logic 330. In one implementation, grouping analysis logic 330 programmatically assigns categories (e.g., subject categories) to installed applications using metadata associated with either the application (e.g., category of application as provided by network service) or with the application resources of the particular application... identifying the mobile computing system 300, the network service 120 can identify what applications 312 and/or application resources 314 belong to the account of that device. The applications 312 and/or application resources 314 that are transmitted to the mobile computing system 300 include those that are purchased from the device).

Regarding claim 7, the combination of Wu and Agrawal disclose:
The method of claim 6, wherein a device of the plurality of device is a computing device capable of network connectivity, and the smart device is a physical device capable of network connectivity (Wu, paragraph [0032-34] [0049-50], identifying the mobile computing system 300, the network service 120 can identify what applications 312 and/or application resources 314 belong to the account of that device. The applications 312 and/or application resources 314 that are transmitted to the mobile computing system 300 include those that are purchased from the device).

Regarding claims 8 and 11-14 are essentially the same as claims 1 and 4-6 except that they set forth the claimed invention as a “computer system” rather than a “method”, respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of claims 1 and 4-6. 

Regarding claims 15 and 18-20 are essentially the same as claims 1, 4 and 6 except that they set forth the claimed invention as a “computer program product” rather than a “method”, respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of claims 1, 4 and 6.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US PGPUB 2015/0089438, hereinafter Wu), in view of Agrawal (US PGPUB 2017/0374176, hereinafter Agrawal), in further view of Loo (US PGPUB 2015/0229638, hereinafter Loo).

Regarding claim 2, the combination of Wu and Agrawal disclose retrieving, identifying the application data associated between the first and second deployed application, and analyzed the user specific information to provide contextual insights or notifications to a user on a single display associated with a computing system, but the combination of Wu and Agrawal do not explicitly disclose wherein the application data is stored on the central cloud repository in an industry standard format.  
However, Loo, in an analogous art, discloses wherein the application data is stored on the central cloud repository in an industry standard format (Loo, paragraph [0032-34] [0143-148], enterprise data may include business data (e.g., business objects) such as JSON (JavaScript Object Notation) formatted data from enterprise applications, structured data (e.g., key value pairs), unstructured data (e.g., internal data processed or used by an application, data in JSON format, social posts, conversation streams, activity feeds, etc.), binary large objects (BLOBs), documents, system folders (e.g., application related folders in a sandbox environment), data using representational state transfer (REST) techniques (referred to herein as "RESTful data") (e.g., synchronization data made available by REST endpoints), system data, configuration data, synchronization data, or combinations thereof).  Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Wu and Agrawal (directed to retrieving, identifying the application data associated between the first and second deployed application, analyzing, and arranging contextual insights or notifications to a user on a single display associated with a computing system based on the user specific information) and Loo (directed to an application data is stored on the central cloud repository in an industry standard format) and arrived at retrieving, identifying the application data associated between the first and second deployed application, analyzing, and arranging contextual insights or notifications to a user on a single display associated with a computing system based on the user specific information, wherein application data is stored on the central cloud repository in an industry standard format.  One of ordinary skill in the art would have been motivated to make such a combination because “Mobile device applications, commonly referred to as "apps," are present on many smart phones and other electronic mobile communication devices. Depending on a type of app or the type of data used by an app, an app may need to connect and synchronize with different enterprise computer systems. Many enterprise computer systems may be supported by different back-end computer systems, which can vary for the application and the type of data. As such, different back-end enterprise systems may use different communication protocols and mechanisms to communicate data to devices” as taught in Loo (paragraph [0006]).

Regarding claim 9 is essentially the same as claim 2 except that it sets forth the claimed invention as a “computer system” rather than a “method”, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claim 2. 

Regarding claim 16 is essentially the same as claim 2 except that it sets forth the claimed invention as a “computer program product” rather than a “method”, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claim 2.

Response to Arguments
The Examiner respectfully reminds applicant of the broadest reasonable interpretation standard (See MPEP 2111), "During examination, the claims must be interpreted as broadly as their terms reasonably allow." In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) In Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), the court further elaborated on the “broadest reasonable interpretation" standard and recognized that “The Patent and Trademark Office (“PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction."  Thus, when interpreting claims, the courts have held that Examiners should (1) interpret claim terms as broadly as their terms reasonably allows and (2) interpret claim phrases as broadly as their construction reasonably allows. 

Applicant's remarks filed 12/31/2019 with respect to claims 1, 4, 6-8, 11-15 and 18-20 under 35 U.S.C. § 103 have been fully considered but they are not persuasive. 
After review and consideration, the references Wu and Agrawal are efficient read on what being claim. The Examiner respectfully submits that, with respect to the totally newly amended subject matter, the Examiner respectfully cited proper paragraphs from cited reference to reject the claims 1 and 8, in responsive to the newly amended, please refer to the corresponding section of the office action.
For this reason the rejection is maintained.

Applicant's remarks filed 12/31/2019 with respect to claims 2, 9 and 16 under 35 U.S.C. § 103 have been fully considered but they are not persuasive. 
After review and consideration, the references Wu, Agrawal and Loo are efficient read on what being claim and they were rejected in the previous office action.
For this reason the rejection is maintained.

Conclusion














The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rambhia, U.S. Patent Application Publication 2017/0286133 A1 – One Step Task Completion.
Predovic, U.S. Patent Application Publication 2018/0189676 A1 – One Step Task Completion.
Russell, U.S. Patent Application Publication 2018/0176097 A1 – SYSTEM AND METHOD FOR CLOUD-BASED USER INTERFACE APPLICATION DEPLOYMENT
Green, U.S. Patent Number 9,461,958 – Methods and system for distributing information via multiple forms of delivery services.



THIS ACTION IS MADE NON-FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
If a reference indicated as being mailed on PTO-FORM 892 has not been enclosed in this action, please contact Lisa Craney whose telephone number is 571-272-3574 for faster service.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THAI DANG whose telephone number is (571) 270-5271.  The Examiner can normally be reached on Monday through Thursday and alternate Fridays.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.V.D./
Examiner, Art Unit 2163

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163